Citation Nr: 0819514	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  95-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. F.J.C.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico that denied entitlement to a 
TDIU.  The veteran and a physician presented testimony at a 
personal hearing in March 1997.  The Board remanded the claim 
in February 2007 for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of a 
lumbar spine disorder, rated as 40 percent disabling from 
August 30, 1990; major depressive disorder, rated as 30 
percent from March 9, 1993; and duodenal ulcer, hiatal hernia 
rated as 20 percent from March 9, 1993.  The combined rating 
for these disabilities is 70 percent from March 9, 1993.

2.  The veteran's service-connected disabilities are not 
shown to be of such severity as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2001, May 2002, 
August 2003, November 2003 (two letters), June 2005, March 
2006, and February 2007; a rating decision in March 1998; a 
statement of the case in March 2000; and a supplemental 
statement of the case in July 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in July 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In July 2007, the veteran wrote that he did not 
have any more evidence to submit.  VA has also obtained 
medical examinations and opinions in relation to this claim.  
Although the veteran's representative has requested another 
mental examination in accordance with a VA examination 
worksheet, the Board finds this is not necessary.  The VA 
examiner followed a VA examination worksheet for a mental 
examination in April 2006 which was reviewed in providing a 
medical opinion in March 2007.  In the Board's remand in 
February 2007 for an additional opinion, the determination as 
to whether an additional examination was necessary was left 
to the examiner.  The examiner evidently did not find that an 
additional examination was necessary and as noted the April 
2006 psychiatric examination was in accordance with a VA 
examination worksheet.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that he is entitled to a TDIU due to the 
severity of his service-connected lumbar spine disorder, 
major depressive disorder, and gastrointestinal disorder.  
The veteran contends that having a post graduate degree 
should not be considered.  Although he had a Juris Doctor 
Diploma dated in May 1978, he had never worked as a lawyer 
because of the absence of a license.  Since 1992 he claims 
has not been able to work at all and is totally unemployable 
due to his service-connected physical and mental 
disabilities.  

In his application for a TDIU received in March 1997 and 
another received in November 1997, the veteran stated that he 
could not work due to his service-connected disabilities of 
disc L5-S1, L4, nerves and ulcer.  He noted that in the prior 
twelve months he had been treated and was still being 
treated.  He became too disabled to work in February 1991 and 
last worked full time in July 1991.  He had not tried to 
obtain employment since he became too disabled to work.  His 
level of education was Juris Doctor obtained in 1978.  He 
denied having any education or training since he became too 
disabled to work.  He last worked in July 1991 as a 
Production Controller at an airport.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

A total rating for compensation purposes based upon 
individual unemployability will be assigned when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give full consideration to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  38 C.F.R. § 4.15.  The 
Board must consider the effects of the veteran's service- 
connected disability in context of his employment and 
educational background.  Fluharty v. Derwinski, 2 Vet. App. 
409 (1992).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran has submitted a copy of the decision Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A claimant does 
not have to prove that he is 100 percent unemployable to 
establish an inability to maintain a substantially gainful 
occupation as required for a TDIU award pursuant to 38 C.F.R. 
§ 3.340(a).  VAOPGCPREC 12-2001 (July 6, 2001), 69 Fed. Reg. 
25175 (2004).  Under 38 C.F.R. § 3.340(a), a total disability 
exists if there is impairment sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Moreover, while the term "substantially 
gainful occupation" is not defined by regulation, the Court 
has interpreted the term, as used in 38 C.F.R. § 4.16(b), as 
referring "at a minimum, the ability to earn a living wage."  
Additionally, a claimant is not engaged in a substantially 
gainful occupation if his annual income is below the poverty 
threshold for one person.  Bowling v. Principi, 15 Vet. App. 
1 (2001).  A determination of whether a person is capable of 
engaging in a substantially gainful occupation must consider 
both that person's abilities and his employment history.  
Faust v. West, 13 Vet. App. 342 (2000); Gleicher v. 
Derwinski, 2 Vet. App. 26 (1991).

The veteran is service-connected for a lumbar spine disorder, 
rated as 40 percent disabling; major depressive disorder 
secondary to his lumbar spine disorder, rated as 30 percent 
disabling; and duodenal ulcer, hiatal hernia, secondary to 
his lumbar spine disorder, rated as 20 percent disabling.  
The veteran has a combined disability rating of 70 percent.  
Thus, the percentage criteria of 38 C.F.R. § 4.16(a) are met.  
The remaining question therefore is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  Diagnostic and Statistical Manual of Mental 
Disorders, American Psychiatric Association (4th ed. 1994) 
(DSM- IV); 38 C.F.R. §§ 4.125(a), 4.130 (2007); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

At a hearing in March 1997, a physician testified that the 
veteran had not worked, could not work, and would need 
psychiatric treatment for the rest of his life.  In addition 
to a major depressive disorder, the veteran also had a 
paranoid personality which did not help his rehabilitation 
and his capacity to work.  He indicated that the veteran's 
GAF was 55 at that time and during the previous year.  The 
veteran testified as to his symptoms and the effects on his 
daily activities.  

In March 1997, Dr. J.A.M.C., who treated the veteran for low 
back symptoms, wrote that the veteran had back pain with 
difficulty walking, bending, standing or sitting for 
prolonged time.  He also mentioned knee problems and a 
gastrointestinal condition.  He referred to a psychiatric 
evaluation by Dr. F.J.C. who found the veteran disabled for 
social and occupational functioning, considering his chronic 
and disabling condition.  Dr. J.A.M.C. diagnosed a low back 
disorder with herniated disk; left knee pains, 
gastrointestinal conditions, severe depression, severe 
psychosis and paranoid personality disorders.  Improvement 
was not expected and his condition was disabling and severe.  

At a VA examination in April 1997, the diagnosis was major 
depression (not psychotic) and the examiner assigned a GAF 
score of 51-60.  

At a February 2000 VA mental disorders examination, the 
examiner noted that it appeared the veteran developed his 
neuropsychiatric condition secondary to his back condition.  
He had worked both as a civil and military employee for the 
National Guard for 23 years and retired in 1992 due to his 
back condition.  The veteran reported not being involved in 
any activity because of his back problem.  The psychiatric 
symptoms were recorded and a GAF of 55 was assigned.  

At a VA examination for esophagus and hiatal hernia 
examination in February 2000, the veteran reported his 
symptoms and that they recurred.  He used prescription and 
over the counter medication.  He appeared well nourished and 
in a good state of nutrition.  Testing revealed no active 
peptic ulcer disease.  He was diagnosed with duodenal ulcer 
disease and hiatal hernia with gastroesophageal reflux.  No 
medical opinion was provided regarding unemployability due to 
those conditions.

Private medical records from Dr. O.J. and Dr. F.L. do not 
provide an opinion as to the impact of the veteran's 
gastrointestinal condition on his employment.  Private 
medical records from Dr. H. do not provide an opinion as to 
the impact of the veteran's low back disability on his 
employment.  

Dr. F.J.C. wrote in June 2002 that the veteran's mental 
condition was very serious.  The veteran had a paranoid 
personality disorder and had a great difficulty in getting 
along with family members and friends and felt they were 
against him.  He was completely withdrawn, had no interests 
in any kind of activity, and felt worthless.  Dr. F.J.C. 
opined that the veteran was totally impaired to function 
socially and occupationally.  He was unable to do any gainful 
activity or produce any income.  He was diagnosed on Axis I 
with major depression, recurrent type with psychosis; and on 
Axis II with paranoid personality disorder.  On Axis III, his 
physical, back, and gastrointestinal disabilities were noted.  
A GAF of 45-55 was assigned.  

The report of a VA medical examination of gastrointestinal 
problems in October 2002 noted that the veteran had stable 
weight with no signs of anemia or pain or tenderness.  He was 
referred for an upper gastrointestinal series and the report 
was included in the file.  No opinion was provided regarding 
the impact of the gastrointestinal problems of the veteran's 
employability.  

At a VA examination of his spine in October 2002, the veteran 
reported having several acute severe bouts of low back pain 
in the previous year which functionally impaired him, but 
could not specify the number.  He took medication and 
received injections.  Regarding the functional assessment, he 
had not worked since his discharge.  On his daily activities 
due to the low back condition, he could not do mechanics, 
carpentering jobs, or construction jobs.  The examiner noted, 
however, that he observed the veteran prior to the 
examination exhibiting more range of motion with a pain free 
expression than he revealed on examination.  No opinion 
regarding the effect of his back disability on employability 
was provided.  

At a VA psychiatric examination in October 2002, the veteran 
was diagnosed with recurrent severe major depressive 
disorder.  His GAF score at that time was 50.  

In September 2003 Dr. F.J.C. wrote a letter very similar to 
his June 2002 letter.  He again noted that the veteran was 
totally impaired to function socially and occupationally.  He 
was unable to do any gainful activity or produce any income.  
In the list of physical disabilities, several non-service 
connected disabilities were included.  The veteran had 
suffered a great deal of pain due to his many physical 
conditions that aggravated his emotional condition.  A GAF 
score of 40-50 was assigned.  Dr. Cabrera added that as he 
had said repeatedly since 1993 the veteran has been totally 
disabled to engage in any occupational activity on a 
permanent or temporary basis.  He reiterated, "He is 
disabled, totally recurrently and a very sick person that can 
be dangerous to himself to others (sic)."

Social Security Administration (SSA) records show that the 
veteran receives disability benefits for a primary diagnosis 
of discogenic disease and a secondary diagnosis of affective 
disorders with a date of onset in July 1991.  SSA records 
include disability evaluations requested by SSA and reports 
from Dr. F.J.C.  A May 1997 psychiatric medical report by Dr. 
F.J.C. indicates that the veteran was very hostile toward 
everyone and dangerous.  At a June 1997 psychiatric 
evaluation by a SSA disability examiner, the veteran reported 
that he lived with his parents, took care of his personal 
needs, did not help with household chores, had no activities 
outside the house, and only went out for his medical 
appointments.  The diagnoses were dysthymic disorder, rule 
out major depression, and rule out paranoid personality.

Dr. F.J.C. completed a psychiatric medical report in January 
2001.  He wrote that the veteran had a stormy paranoid 
personality, was depressed and full of anger and had had 
suicidal and homicidal thoughts.  He noted that the veteran 
was a lawyer but due to his illness he had not practiced law 
or any other profession or occupation.  He continued to find 
that the veteran was very dangerous and was hostile toward 
everyone.  The diagnoses were major depressive disorder and 
paranoid personality disorder.

An evaluation of the lumbar spine in February 2001 for SSA 
noted that the impact of symptoms on minimal daily activities 
was on prolonged standing and sitting.  A SSA review in March 
2001 found that medical improvement was not established.  

In December 2004, Dr. F.J.C. wrote that although he had 
retired, his medical license was still in effect and he had 
seen the veteran during the year.  The veteran needed 
medication and was extremely dangerous to others without 
medication.  Dr. F.J.C. continued to find the veteran totally 
disabled to engage in any gainful activity or work activity 
at all.  The diagnosis was major depressive disorder.

At a VA examination of the spine in April 2006, the examiner 
noted that the veteran was partially independent for 
activities of daily living on some occasions, but on other 
occasions, he was able to bathe and dress on his own.  He 
denied having incapacitating episodes that required bedrest 
prescribed by a physician.  No opinion was provided regarding 
the veteran's employability.  

At a VA examination for mental disorders in April 2006, his 
symptoms and clinical findings were recorded.  Significant 
non-psychiatric illnesses were myositis, herniated nucleus 
pulposus in the cervical and lumbar area and a duodenal 
ulcer.  He continued under treatment with a private 
psychiatrist.   The examiner diagnosed major depressive 
disorder on Axis I and noted that the symptoms exhibited by 
the veteran were compatible with the depressive condition.  
There was no other mental disorder at that time.  There was 
no alcohol or drug abuse present.  The GAF score assigned for 
major depressive disorder for functioning at that time was 
70.  The examiner commented that there was moderate 
impairment in the stated functional areas.  Occupational 
performance was severely affected due to his physical 
condition and moderately due to depression.   

At a VA examination in May 2006 for gastrointestinal 
evaluation, the veteran denied pain or tenderness, his weight 
had been stable and there were no signs of anemia.  The 
examiner provided no opinion regarding employability. 

The Board remanded the claim in February 2007 for further 
development.  The April 2006 VA examiner was to clarify her 
opinion and the determination as to whether an additional 
examination was necessary was left to her decision.  The 
April 2006 mental disorders examiner provided another opinion 
in March 2007.  The examiner noted that the veteran had no 
past history of psychiatric hospitalizations.  There was no 
past history of illegal drug use, abuse, or dependence.  
There was a past history of alcohol abuse in full remission.  
There was no past history of suicidal attempts.  After taking 
a psychiatric history and performing a mental status 
examination, and taking into consideration the information in 
the claims file and medical record, the examiner determined 
that the veteran's psychiatric condition did not preclude him 
from being gainfully employed.  

In addition, in March 2007, a VA physician who had evaluated 
the veteran's lumbar spine disorder in April 2006 provided a 
records only evaluation.  The clinical findings from the 
previous examination were provided.  The veteran was treated 
by prescribed medications but was found without 
incapacitating episodes which required bedrest as prescribed 
by a physician.  The examiner noted the veteran with his 
educational background and work experience should be able to 
find employment which did not entail physical or manual 
labor.  The examiner opined that it was not as likely as not 
that the veteran was not able to secure or follow a 
substantial gainful occupation due to his service-connected 
back condition which was herniated nucleus pulposus and 
radiculopathy. 

At a VA examination in March 2007 by a VA physician of the 
veteran's gastroesophageal reflux and peptic ulcer disease, a 
medical history and current symptoms were provided.  Clinical 
findings were recorded.  The veteran stated that he was 
retired due to herniated disc disease.  The examiner 
concluded that based on history and findings on examination, 
the veteran's stomach condition of gastroesophageal reflux 
and gastritis did not have significant impact on his 
employability.  The examiner opined that regarding the 
veteran's stomach condition that the veteran was able to 
obtain, perform, and secure a job requiring light, semi-
sedentary, or sedentary duty work in order to obtain and 
secure financial gainful employment.   

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment. 

Medical evidence of nonservice-connected medical disabilities 
which has been submitted is of no probative value to the 
issue of entitlement to a TDIU.  

Although the veteran contends that he is entitled to a TDIU 
as he has been awarded SSA benefits, the Board notes that the 
criteria used by the SSA in making such a determination 
differ from those shown in the regulations by which the Board 
is bound.

The veteran has submitted copies of appellate decisions on 
Wisconsin Worker's Compensation claims.  However, those 
decisions are of no probative value.  The Board is not bound 
by those decisions.  He also submitted copies of two 
decisions issued by the United States Court of Appeals for 
Veterans Claims, by which the Board is bound.  However, those 
cases are not applicable to the present decision.  They 
involved the restoration of a 100 percent disability rating 
for a psychiatric disability after a rating reduction, which 
is not at issue in this case.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Ternus v. Brown, 6 Vet. App. 370 (1994).  
The veteran also submitted a copy of the decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) which has been 
previously discussed.  

The veteran primarily claims that he can't work due to his 
low back disorder.  The medical evidence indicates that the 
veteran's service connected lumbar spine disorder and 
gastrointestinal disorder limit him from doing work that 
involves physical labor, or prolonged standing or sitting.  
However, current findings do not seem to be a 
contraindication to him performing work that did not include 
physical labor.  

The veteran contends that his Juris Doctor degree doesn't 
mean anything and that his medical conditions are responsible 
for him being unable to work.  However, the fact that he 
successfully obtained an advanced degree indicates that he 
has the capacity to perform jobs that require mental ability 
and is not restricted only to working at jobs requiring 
physical labor.  

The medical evidence of record shows that the veteran has not 
been hospitalized for psychiatric treatment.  He has been 
afforded several VA examinations throughout the appeal with a 
diagnosis of major depressive disorder.  The GAF scores of 
record at VA examinations include a score of 70 which 
reflects some mild symptoms with some difficulty but 
generally functioning pretty well; a score of 51-60 and a 
score of 55, which are in the range from 51 to 60 and reflect 
moderate symptoms with moderate difficulty in functioning; 
and a score of 50, which is the high end of the range for 
serious symptoms or serious impairment in functioning.  The 
majority of the VA assigned GAF scores reflect moderate or 
mild symptoms.

The veteran's private physician, Dr. F.J.C. has written 
several letters, reports, and testified at a personal hearing 
in March 1997.  He has consistently stated that the veteran 
is totally disabled and unable to work due to his psychiatric 
disorders.  He was seen on a regular basis at varying 
intervals and was being treated with medication.  Dr. F.J.C. 
found that the veteran was and would be totally impaired to 
function socially and occupationally as his condition was 
chronic and severe with psychosis.  The diagnoses were major 
depressive episode, recurrent type with psychosis, and 
paranoid personality disorder.  However, the records from Dr. 
F.J.C. address not only the veteran's service-connected major 
depressive disorder and physical disorders, but also refer to 
his non-service-connected personality disorder and non-
service-connected physical disorders.  Although Dr. F.J.C. 
has diagnosed recurrent major depressive episode, he has also 
diagnosed paranoid personality disorder and attributes some 
of the veteran's symptoms and impact on his industrial and 
social capability to the non-service-connected personality 
disorder.  At the March 1997 hearing, Dr. F.J.C. testified 
that the veteran was totally impaired but the GAF score 
assigned by Dr. F.J.C. was 55 at that time and for the prior 
year, which reflects moderate symptoms with moderate 
difficulty in functioning.  In a report dated in June 2002, 
he assigned a GAF score of 45-55, which begins in the middle 
of the range of scores for serious symptoms and goes to the 
middle of the range of scores for moderate symptoms.  

In September 2003, Dr. F.J.C. assigned a GAF score of 40 to 
50.  The Board notes that 40 is the high end of impairment in 
reality testing or communication or major impairment in 
several areas.  However, the findings in the report do not 
support that score.  GAF scores from 41 to 50 the GAF are for 
serious symptoms.  However, it is not clear if the GAF scores 
assigned are attributed solely to the service-connected 
mental disorder.  Although Dr. F.J.C. notes persistent 
psychoneurotic symptoms, other examination findings by 
multiple examiners do not show disturbed thoughts or 
behavioral processes.  In addition, the veteran's private 
physician has found him totally disabled but the evidence is 
not clear as to whether that is due only to his service-
connected disorders.  Moreover, other examiners have not 
reported this finding.

The Board finds that the VA medical opinions provided in 
March 2007 are of the greatest probative value.  The Board 
finds those medical opinions more persuasive.  The examiners 
who provided opinions regarding the veteran's mental disorder 
and his lumbar spine disorder had examined the veteran in 
April 2006 and reviewed those examinations findings in 
addition to a complete review of the record.  The veteran was 
also provided a VA examination in March 2007 by a VA 
physician who reviewed the medical history and recorded 
current symptoms.  His conclusion was based on history and 
findings on examination.  Thus, it appears that the VA 
examiners' opinions were based upon review of the claims 
file, examination of the veteran, and the application of 
sound medical judgment.  Each concluded that the veteran's 
service connected disability would not interfere with his 
ability to obtain or maintain substantially gainful 
employment.  The foregoing medical evidence does not suggest 
that the veteran's service-connected disorders symptomatology 
resulted in impairment in the ability to secure or follow a 
substantially gainful occupation.  

While the veteran may believe that his service-connected 
disabilities prevent him from working, as a layperson without 
the appropriate medical training and expertise, the veteran 
is not competent to provide a probative opinion on a medical 
matter.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  Thus, his 
statements are not competent medical evidence regarding the 
impact of his service-connected disorders on precluding 
substantially gainful employment.

Accordingly, the Board must conclude that the weight of the 
competent and persuasive evidence supports a finding that the 
veteran is not precluded, mentally and physically, from 
securing or following a substantially gainful occupation 
solely by reason of service-connected disabilities.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


